 8:20-cv-01849-HMH         Date Filed 06/11/20      Entry Number 16       Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                           ANDERSON/GREENWOOD DIVISION

Johnny Thompson,                            )
                                            )
                      Plaintiff,            )       C.A. No. 8:20-1849-HMH
                                            )
            vs.                             )        OPINION & ORDER
                                            )
Sun Life Assurance Company of Canada        )
d/b/a Sun Life Financial,                   )
                                            )
                      Defendant.            )


       This matter is before the court on Defendant’s motion to dismiss Plaintiff’s claims

pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure. After review, the court

dismisses Defendant’s motion as moot.

       “‘[A]n amended pleading ordinarily supersedes the original and renders it of no legal

effect.’” Young v. City of Mount Rainier, 238 F.3d 567, 572 (4th Cir. 2001) (quoting In re

Crysen/Montenay Energy Co., 226 F.3d 160, 162 (2d Cir. 2000)). Therefore, a defendant’s

previous motion to dismiss becomes moot when a plaintiff files an amended complaint. See

Sennott v. Adams, C/A No. 6:13-cv-02813-GRA, 2014 WL 2434745, at *3 (D.S.C. May 29,

2014) (unpublished) (“Thus, a defendant’s previous motion to dismiss is rendered moot when a

plaintiff files an amended complaint.”).

       In this case, Defendant filed the instant motion to dismiss on May 20, 2020. (Mot.

Dismiss, ECF No. 6.) On June 3, 2020, Plaintiffs filed an amended complaint pursuant to Rule




                                                1
 8:20-cv-01849-HMH           Date Filed 06/11/20   Entry Number 16       Page 2 of 2




15(a)(1)(B) of the Federal Rules of Civil Procedure. (Am. Compl., ECF No. 11.) Based on the

foregoing, Defendant’s motion to dismiss is rendered moot.1

       It is therefore

       ORDERED that Defendant’s motion to dismiss, docket number 6, is dismissed as moot.

       IT IS SO ORDERED.



                                            s/Henry M. Herlong, Jr.
                                            Senior United States District Judge

Greenville, South Carolina
June 11, 2020




        1
          If so desired, Defendants may file a new motion to dismiss within the time frame
allotted by the Federal Rules of Civil Procedure. See Sennott, 2014 WL 2434745, at *3.

                                               2
